UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6334


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LANCE WHITAKER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:09-cr-00091-D-1)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance Whitaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lance Whitaker appeals the district court’s order denying his motion to direct the

Government to file a motion to reduce Whitaker’s sentence pursuant to Fed. R. Crim. P.

35. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Whitaker, No. 4:09-cr-00091-

D-1 (E.D.N.C. Feb. 26, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2